Citation Nr: 0826376	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the New 
York, New York Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia for failure to submit new and 
material evidence.

In May 2008 the veteran failed to appear for his scheduled 
Travel Board hearing at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is necessary on the claim for whether new and material 
evidence was received to reopen a claim for entitlement to 
service connection for schizophrenia.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

Information concerning the VCAA was provided to the appellant 
by the RO in correspondence dated in July 2004.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified the appellant's duties in obtaining information 
and evidence to substantiate his claim.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the VCAA notice letter dated in July 2004 shows 
that the RO failed to discuss the bases for the denial of 
compensation for schizophrenia in the January 1978 rating 
decision and did not provide notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
veteran should be provided with a proper notice letter that 
complies with the Court's holding in Kent.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In this case, a letter dated in December 1989 from the Social 
Security Administration (SSA) awarded the veteran entitlement 
to disability benefits effective December 1988.  The Court 
has held that where there is notice that the veteran is 
receiving SSA disability benefits, VA has a duty to acquire a 
copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  Although VA is not obligated 
to follow a determination made by SSA, these records may be 
relevant to the matter on appeal and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice that explains 
what constitutes new and material evidence 
and specifically identify the type of 
evidence necessary to satisfy the element 
of the underlying claim which was found 
insufficient in the previous January 1978 
denial, in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Appropriate efforts should be taken to 
obtain a complete copy of the veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  The RO must readjudicate the issue of 
whether new and material evidence was 
received to reopen a claim for entitlement 
to service connection schizophrenia.  If 
the benefit sought on appeal remains 
denied, issue an SSOC to the appellant and 
his representative that shows 
consideration of all additional pertinent 
evidence.  The appellant and his 
representative should be given an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




